38 F.3d 1218NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Lovella Gean SPAULDING, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-55825.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 21, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lovella Gean Spaulding, a California state prisoner, appeals pro se the district court's denial of her petition for relief under 28 U.S.C. Sec. 2255.  Spaulding challenges her conviction and the sentence imposed following her Alford plea to conspiracy to possess with intent to distribute and to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Spaulding challenges the sufficiency of the factual basis for her plea and the calculation of her sentence based on the total weight of cocaine involved in the conspiracy.  She also renews the claim rejected on direct appeal that she played a limited role in the offense.  We have jurisdiction under 28 U.S.C. Sec. 2255 and we affirm.


3
We review de novo the district court's denial of a petition for relief under 28 U.S.C. Sec. 2255.   Grady v. United States, 929 F.2d 468, 470 (9th Cir.1991).


4
We decline to consider Spaulding's challenge to the sufficiency of the evidence supporting her conviction, raised for the first time in this appeal.   See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990).  Neither do we address Spaulding's claims that the district court misapplied the Sentencing Guidelines as there is no basis here for allowing collateral attack "to do service for an appeal."   See Sunal v. Large, 332 U.S. 174, 178 (1947).  Finally, although we recognize that a district court in a collateral proceeding has the discretion to consider arguments decided adversely to a defendant on direct appeal,  see Walter v. United States, 969 F.2d 814, 816 (9th Cir.1992), we conclude that the district court did not abuse its discretion by withholding reconsideration in this case of Spaulding's claim that she played a limited role in this offense.  See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3